Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1823 Page 1 of 13




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
   2    Including Professional Corporations
     STEPHEN S. KORNICZKY, Cal. Bar No. 135532
   3 skorniczky@sheppardmullin.com
     MARTIN R. BADER, Cal. Bar No. 222865
   4 mbader@sheppardmullin.com
     MATTHEW W. HOLDER, Cal. Bar. No. 217619
   5 mholder@sheppardmullin.com
     RYAN P. CUNNINGHAM, Cal Bar No. 275813
   6 rcunningham@sheppardmullin.com
     12275 El Camino Real, Suite 200
   7 San Diego, California 92130-2006
     Telephone: 858.720.8900
   8 Facsimile: 858.509.3691
   9 DANIEL L. BROWN (admitted Pro Hac Vice)
     dbrown@sheppardmullin.com
  10 30 Rockefeller Plaza, 39th Fl.
     New York, New York 10112
  11 Telephone: 212.653.8700
     Facsimile: 212.653.8701
  12
     Attorneys for Plaintiffs
  13
                            UNITED STATES DISTRICT COURT
  14
                         SOUTHERN DISTRICT OF CALIFORNIA
  15
     U-BLOX AG, U-BLOX SAN DIEGO,          Case No.: 3:19-cv-00001-CAB-BLM
  16 INC., AND U-BLOX AMERICA,
  17 INC.,                                 PLAINTIFFS’ REPLY
                                           MEMORANDUM OF POINTS AND
  18             Plaintiffs,               AUTHORITIES IN SUPPORT OF
                                           THEIR EX PARTE APPLICATION
  19                                       FOR TEMPORARY RESTRAINING
                        v.                 ORDER AND ORDER TO SHOW
  20                                       CAUSE RE PRELIMINARY
                                           INJUNCTION
  21 INTERDIGITAL, INC.;
      INTERDIGITAL
  22 COMMUNICATIONS, INC;
  23 INTERDIGITAL TECHNOLOGY
      CORPORATION; INTERDIGITAL            Hon. Cathy Ann Bencivengo
  24 PATENT HOLDINGS, INC.;                Courtroom: 4C
                                           Date: January 31, 2019
  25 INTERDIGITAL HOLDINGS,                Time: 10:00 a.m.
      INC.; and IPR LICENSING, INC.
  26
                 Defendants.
  27
  28
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1824 Page 2 of 13




   1 I.      PRELIMINARY STATEMENT
   2         InterDigital’s brief demonstrates that there is a sharp dispute as to whether
   3 Interdigital has offered u-blox a patent license on FRAND terms, which it must.1
   4 However, there is no dispute that (i) InterDigital is obligated to license its standard
   5 essential patents (“SEPs”) to u-blox on FRAND terms, (ii) u-blox is committed to
   6 license InterDigital’s SEPs once the Court determines the FRAND terms, and (iii)
   7 this Court will set the FRAND terms pursuant to u-blox’s declaratory judgment
   8 cause of action. Accordingly, there is 100% certainty that u-blox’s declaratory
   9 judgment claim to determine the FRAND terms will succeed.
  10         InterDigital also acknowledges that it is not entitled to “double dip” and u-
  11 blox’s customers are not required to pay royalties to InterDigital for licensed u-blox
  12 products. Because u-blox has committed to take a license once the Court determines
  13 what is FRAND, there is no legitimate reason for InterDigital to disturb the status
  14 quo and seek royalties from u-blox’s customers, which would result in double
  15 recovery. By contrast, InterDigital’s practice of threatening u-blox’s customers with
  16 injunctions force u-blox to make a Hobson’s choice – refuse InterDigital’s license
  17 terms and risk losing its customers or accept the terms and pay exorbitant royalties
  18 that are not FRAND. Both decisions will be devastating to u-blox’s business.
  19         InterDigital’s principal response to u-blox’s request to maintain the status quo
  20 is that an injunction would restrain InterDigital’s speech in violation of the First
  21 Amendment. InterDigital’s argument that an injunction would prevent it from
  22 talking to u-blox’s customers or telling them that u-blox does not have a license is a
  23 strawman. u-blox does not seek to restrain any speech. Rather, u-blox merely seeks
  24 to prevent InterDigital from seeking royalties from u-blox’s customers or
  25 threatening them with an injunction until the Court determines what is FRAND.
  26   1
      See, e.g., FTC v. Qualcomm Inc., No. 5:17-cv-00220 (N.D. Cal. Nov. 6, 2018)
  27 (“Ninth Circuit precedent establishes that Qualcomm’s FRAND commitments
  28 include an obligation to license to all comers . . .”).

                                              -1-
                                          PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1825 Page 3 of 13




   1         InterDigital’s remaining arguments fare no better. InterDigital argues that the
   2 requested injunctive relief is not related to u-blox’s causes of action. However, the
   3 requested injunctive relief concerns InterDigital’s obligation to license its alleged
   4 SEPs to u-blox on FRAND terms, which is precisely what u-blox seeks in the
   5 Complaint. In fact, InterDigital admits that once u-blox is licensed (i.e., the Court
   6 sets the FRAND terms), InterDigital will
   7              . This is precisely the relief that u-blox seeks so that u-blox and its
   8 customers are not improperly forced to overpay for a license to InterDigital’s
   9 patents.
  10         InterDigital’s argument that the requested relief is overbroad because it does
  11 not know the identity of customers who rely on u-blox’s InterDigital license is
  12 frivolous. First, InterDigital is not prevented from talking with u-blox’s customers.
  13 As a matter of common sense, if a customer states that it purchases modules from u-
  14 blox, then Interdigital knows that it is not necessary to seek royalties or threaten an
  15 injunction because u-blox is in the process of obtaining a license. Second,
  16 InterDigital’s argument that it does know the identities of u-blox’s customers who
  17 rely on u-blox’s InterDigital license is false. InterDigital concedes that it is able to
  18 seek royalties from customers for products that incorporate u-blox modules. It, thus,
  19 defies logic that InterDigital is unable to identify those customers and know that it
  20 should not seek royalties from them. Finally, to the extent that there is any merit to
  21 InterDigital’s argument that the requested injunction is overbroad, it can be
  22 appropriately tailored through the specific language of the injunction to address any
  23 overbreadth concerns.
  24         Accordingly, u-blox respectfully requests that the Court grant u-blox’s
  25 application for a preliminary injunction.
  26 II.     ARGUMENT
  27         A.     InterDigital’s First Amendment Argument is Meritless
  28         InterDigital’s argument that u-blox’s requested injunction “would constitute a

                                               -2-
                                           PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1826 Page 4 of 13




   1 prior restraint of speech in violation of the First Amendment” is simply a red
   2 herring. u-blox seeks to enjoin InterDigital from seeking or collecting royalties
   3 from u-blox customers who rely on u-blox’s InterDigital license and not threaten
   4 them with injunctions. Granting this injunction does not in any way restrain speech,
   5 prevent InterDigital from having discussions with its licensees, or telling the truth
   6 about the situation.2 In any event, as explained below, to the extent u-blox’s request
   7 could somehow potentially burden free speech, the Court can address this concern in
   8 the language of the injunction.
   9         B.     A Preliminary Injunction Should Be Granted
  10         As explained below, contrary to InterDigital’s arguments, u-blox satisfies
  11 each of the relevant factors for a preliminary injunction.3
  12                1.     u-blox is Likely to Succeed on the Merits
  13         InterDigital’s opposition brief and declarations demonstrate that there is a
  14 sharp dispute as to whether InterDigital has offered u-blox a patent license on
  15 FRAND terms. However, there is no dispute that (i) InterDigital is obligated to
  16 license its standard essential patents to u-blox on FRAND terms, and (ii) u-blox will
  17 be licensed to InterDigital’s SEPs once the Court determines what is FRAND.
  18 Accordingly, u-blox’s declaratory judgment claim will necessarily succeed because
  19
  20   2
         Even assuming arguendo that speech is implicated (and it is not), it is of a private
  21   business nature, which is “of less First Amendment concern.” See Dun &
       Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758-59 (1985) (finding
  22   speech of private significance where “[i]t was speech solely in the individual interest
  23   of the speaker and its specific business audience”). The cases cited by InterDigital
       are also inapposite because they concern public speech and not private business
  24   conduct, and/or a party seeking to prohibit commercial speech that criticizes a
  25   business, which is not the situation here.
       3
         u-blox disputes InterDigital’s characterization of the parties’ prior negotiations and
  26
       prior license, but those disputes are not pertinent to this motion. InterDigital is
  27   required to provide u-blox a FRAND license and u-blox’s application concerns
       InterDigital’s conduct pending the determination of FRAND.
  28

                                              -3-
                                          PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1827 Page 5 of 13




   1 there is 100% certainty that this Court will set the FRAND terms for a license to
   2 InterDigital’s patents. See, e.g., TCL Commc’n Tech. Holdings v.
   3 Telefonaktiebolaget Lm Erricsson, No. SACV 14-341 JVS(DFMx), 2017 WL
   4 6611635, at *51-52, *57-58 (C.D. Cal. Dec. 21, 2017) (entering judgment
   5 determining the FRAND rate).
   6         InterDigital argues that u-blox is not likely to succeed on its breach of
   7 contract claim seeking to hold InterDigital to its obligation to ETSI to license its
   8 SEPs to u-blox on FRAND terms because u-blox cannot claim that “there is any
   9 likelihood that a fact-finder would accept u-blox’s proposed terms.”
  10
  11
  12
  13
  14                                            . In addition, and in any event, the Court
  15 does not need to find that u-blox’s proposed terms are FRAND in order for u-blox to
  16 succeed on its breach of contract claim. Indeed, it is more likely the Court may not
  17 accept either parties’ specific offer but, instead, will set the applicable FRAND
  18 terms based on the evidence. Accordingly, u-blox is also likely to succeed on its
  19 breach of contract claim. Thus, this factor favors granting injunctive relief.
  20         InterDigital’s argument that there is not a sufficient relationship between the
  21 requested injunction and the relief sought in u-blox’s Complaint is meritless As
  22 recognized in the case cited by InterDigital, “the relationship between the
  23 preliminary injunction and the underlying complaint is sufficiently strong where the
  24 preliminary injunction would grant ‘relief of the same character as that which may
  25 be granted finally.’” Pac. Radiation Oncology, LLC v. Queen's Medical Ctr., 810
  26 F.3d 631, 636 (9th Cir. 2015)(citation omitted).
  27         Here, once the court sets the FRAND terms, u-blox will pay the Court-
  28 determined FRAND rate to InterDigital and InterDigital will not collect royalties

                                              -4-
                                          PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1828 Page 6 of 13




   1 from u-blox’s customers. This is precisely what u-blox seeks in this motion. In
   2 addition, u-blox’s application for an injunctive relief is supported by the same
   3 factual allegations concerning a new license agreement contained in u-blox’s
   4 Complaint. See Warren v. Well Fargo & Co., Case No.: 3:16-cv-2872-CAB-(NLS),
   5 2017 WL 4541730, at *4 (S.D. Cal. Oct. 11, 2017) (finding a sufficient nexus
   6 between plaintiff’s application for an injunction and complaint when both were
   7 supported by the same factual allegations).
   8         Even InterDigital acknowledges that once the relief in the Complaint is
   9 granted, it cannot “double dip” and collect royalty payments from u-blox’s
  10 customers. See Opposition, Dkt. 34 at 5
  11
  12                                         . There is a sufficient “relationship between the
  13 injury claimed in the motion for injunctive relief and the conduct asserted in the
  14 underlying complaint.” Pac. Radiation, 810 F.3d at 636 (citation omitted).
  15                2.    u-blox Will Suffer Irreparable Harm
  16          u-blox’s Declarations explain in detail how and why u-blox will suffer
  17 irreparable harm if the Court does not enjoin InterDigital from contacting u-blox’s
  18 customers to demand royalty payments from them during the pendency of this
  19 action. The irreparable harm will include the certain loss of customers, goodwill,
  20 reputation as a reliable supplier, and ultimately the destruction of its cellular
  21 business. See, e.g., Thiel Decl., Dkt. 7-15 at ¶ 27(“the significant investments by u-
  22 blox in its technology, business, and customers described above will essentially be
  23 lost without any opportunity for recoupment”); id. ¶ 29 (explaining that u-blox’s
  24 customers “rely upon and need to have confidence that their critical component
  25 suppliers, such as u-blox, will continue to be licensed . . .”); id. ¶ 37 (“It would be
  26 difficult to exaggerate the harm to u-blox that will ensue if it loses its cellular
  27 customers to competitors.”); Murray Decl., Dkt. 7-12 at ¶¶ 25-32. In fact, u-blox’s
  28 witnesses provide detailed testimony demonstrating how its customer relationships

                                              -5-
                                          PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1829 Page 7 of 13




   1 and business will be irreparably harmed if its customers are required to pay royalties
   2 for products incorporating u-blox modules, including specific incidents of the
   3 disruption and confusion occurring when InterDigital sought royalties from those
   4 customers in 2017. See Murray Decl., Dkt. 7-12 at ¶¶ 15-22; id. ¶ 26 (InterDigital’s
   5 conduct “would almost certainly lead to the loss of business from current and
   6 potential future customers.”).
   7         Specific examples of client contacts and resulting loss of goodwill
   8 demonstrate irreparable harm. See Earthbound Corp. v. MiTek USA, Inc., Case No.
   9 CV 167223 DMG (JPRx), 2017 WL 2919101, at *14 (C.D. Cal. Feb. 10 2017)
  10 (finding irreparable harm from damage to plaintiff’s goodwill when defendants
  11 reached out to plaintiff’s customers); see also Blindlight, LLC v. Cubbison, No. LA
  12 CV-1703497 JAK (PLAx), 2017 WL 4769460, at *12 (C.D. Cal. July 3, 2017)
  13 (finding irreparable harm where defendant communicated with plaintiff’s clients
  14 who became confused and concerned).4 In fact, the loss of customers in 2017 was
  15 so imminent that u-blox agreed to a license extension with unfavorable terms. See
  16 Murray Decl., Dkt. 7-12 at ¶ 24; Baker Decl., Dkt. 7-2 at ¶¶ 32-33; Thiel Decl. Dkt.
  17 7-15 at ¶ 13.
  18         While InterDigital tries to make much of u-blox citing two cases pre-dating
  19 Winter v. NRDC, Inc, 555 U.S. 7 (2008), InterDigital conspicuously fails to address
  20 any of the post-Winter cases recognizing that loss of goodwill and reputation
  21 support a finding of irreparable harm. See Rackwise v. Archbold, No. 17-797 WBS
  22
  23   4
         The cases cited by InterDigital are distinguishable. See Vape Soc’y Supply Corp. v.
       Zeiadeh, No. 160191 AG (DFMx), 2017 WL 3000020 at *2 (C.D. Cal. Jan. 9, 2017)
  24
       (denying injunction based on a lack of evidence that plaintiff owned the intellectual
  25   property rights at issue, and when plaintiff relied on declarations of former
       employees, and a doubtful trademark registration only became effective after
  26
       litigation commenced); McDavid Knee Guard, Inc v. Nike USA, Inc., 683 F. Supp.
  27   2d 740, 749 (N.D. Ill. 2010) (finding that plaintiff did not face an imminent threat of
       loss of future sales because defendant’s sales had not impacted plaintiff’s sales).
  28

                                              -6-
                                          PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1830 Page 8 of 13




   1 CKD, 2017 WL 2547040, at *4 (E.D. Cal. June 13, 2017) (finding irreparable harm
   2 when conduct would harm “the reputation and goodwill of plaintiff with investors,
   3 customers, and the SEC”); Blindlight, LLC, 2017 WL 4769460, at *12 (finding
   4 irreparable harm from potential harm to plaintiff’s business reputation); Herb Reed
   5 Enters., LLC v. Fla. Entm’t. Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013)
   6 (“[e]vidence of a loss of control over business reputation and damage to goodwill
   7 may be sufficient to show irreparable harm”). At a minimum, u-blox has
   8 sufficiently demonstrated a “threatened loss of prospective customers or goodwill,”
   9 which constitutes irreparable harm. See CHR Holdings, Inc., 2016 WL 6888175, at
  10 *11.
  11         InterDigital argues that loss of customers and goodwill “are monetary injuries
  12 that do not constitute irreparable harm.” Dkt. 34 at 20. However, loss of goodwill
  13 is impossible to quantify and no amount of monetary compensation would make u-
  14 blox whole. See Blindlight, LLC, 2017 WL 4769460, at *12 (rejecting argument
  15 that plaintiff’s harm is compensable through monetary damages when defendant’s
  16 actions “are likely to harm [p]laintiff’s goodwill with both particular clients and in
  17 the general marketplace.”); eBay, Inc. v. Bidder's Edge, Inc.,100 F.Supp.2d 1058,
  18 1066 (N.D.Cal. 2000) (“[h]arm resulting from . . . lost customer goodwill is
  19 irreparable because it is neither easily calculable, nor easily compensable and is
  20 therefore an appropriate basis for injunctive relief.”); see also Thiel Decl., Dkt. 7-15
  21 at ¶ 35 (“it would be impossible for u-blox to recover the goodwill and reputation
  22 that u-blox has built up over so many years.”); Murray Decl., Dkt. 7-12 at ¶¶ 25-32.
  23         Finally, InterDigital’s argument that u-blox cannot establish irreparable harm
  24 because u-blox only identified two customers that InterDigital previously interfered
  25 with is wrong. InterDigital’s Opposition confirms that it intends to demand
  26 royalties from all of u-blux’s customers. This is the exact conduct that u-blox seeks
  27 to enjoin. In any event, the Court should consider whether there is a threat of
  28 irreparable harm, not the severity or magnitude of the injury. See Arizona Dream

                                             -7-
                                         PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1831 Page 9 of 13




   1 Act Coalition v. Brewer, 57 F.3d 1053, 1068 (9th Cir. 2014). u-blox also should not
   2 have to wait until InterDigital causes an irreparable loss to be entitled to an
   3 injunction. See CHR Holdings, Inc., 2016 WL 6888175, at *11 (“[although there is
   4 not enough evidence at this time to establish [that defendant] has solicited
   5 [[p]laintiff’s customers or employees, there is certainly a ‘threatened loss of
   6 prospective customers or goodwill. . .’”]). u-blox has demonstrated that it will
   7 suffer irreparable harm if a preliminary injunction is not granted.
   8               3.     The Equities Weigh Heavily in u-blox’s Favor
   9         The balance of equities weigh in u-blox’s favor. u-box is a willing licensee
  10 and will pay the FRAND rate once it is determined. Thus, u-blox seeks to maintain
  11 the status quo so that its business is not destroyed prior to the FRAND rate being
  12 determined by this Court. By contrast, once a FRAND rate is determined,
  13 InterDigital will be paid all royalties owed by u-blox. Any delay in payment to
  14 InterDigital is far outweighed by the irreparable harm u-blox will suffer if an
  15 injunction is not granted, including the loss of clients, goodwill, reputation, and
  16 destruction of its cellular business. See Domingue v. Schwarzenegger, No. C 09-
  17 02306 CW, 2010 WL 2673715, at *6 (N.D. Cal. July 2, 2010) (equities weigh in
  18 plaintiffs’ favor when the injury to defendant is financial); see also VL v. Wagner,
  19 66 F. Supp. 2d, 1106, 1122 (N.D. Cal. Oct. 23, 2009) (same); Huawei Techs., Co. v.
  20 Samsung Elecs. Co., No. 3:16-cv-02787-WHO, 2018 WL 1784065, at *10 (N.D.
  21 Cal. Apr. 13, 2018) (“the Shenzhen Order interfere[s] with ‘equitable
  22 considerations’ by compromising the court’s ability to reach a just result in the case
  23 before it free of external pressure on [Samsung] to enter into a ‘holdup’ settlement
  24 before the litigation is complete.”).5 In sum, the equities strongly favor u-blox.
  25         While InterDigital tries to innocently describe its prior conduct as
  26
      InterDigital argues that u-blox seeks “relief for a hypothetical, non-pled tortious
       5

  27 interference” claim. u-blox is doing no such thing by seeking to preserve the status
     quo, and does not have to wait until it is irreparably harmed.
  28

                                             -8-
                                         PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1832 Page 10 of 13




    1 “provid[ing] routine notifications”
    2
    3                                          even though InterDigital was well aware that
    4 u-blox was and is a willing licensee. InterDigital’s attempts to collect royalties from
    5 u-blox’s customers in this situation is akin to the conduct of SEP owners who
    6 improperly file infringement actions and seek injunctions against willing licensees.
    7 See, e.g., Realtek Semiconductor Corp. v. LSI Corp., 946 F.Supp.2d 998, 1006
    8 (N.D.Cal. 2013) (SEP owner’s seeking injunctive relief before offering a FRAND
    9 license was “inherently inconsistent and a breach of defendants’ promise to license
  10 the patents on RAND terms.”) (citations omitted); Apple, Inc. v. Motorola, Inc., 869
  11 F.Supp.2d 901, 913-14 (N.D. Ill. 2012) (Posner, J.) (“I don’t see how, given
  12 FRAND, I would be justified in enjoining Apple from infringing the [SEP] unless
  13 Apple refuses to pay a royalty . . .”). There is simply no legitimate reason for
  14 InterDigital to seek royalties from u-blox’s customers or threaten them with
  15 injunctions while this litigation is pending.
  16                4.    A Preliminary Injunction is in the Public Interest
  17          As set forth in u-blox’s motion, the public has an interest in seeing
  18 companies like InterDigital comply with their obligations to license their SEPs at
  19 FRAND rates. Contrary to InterDigital’s “free speech” argument, there will be no
  20 restraints on speech. There is also no threat to InterDigital’s intellectual property
  21 rights because u-blox will pay InterDigital once the FRAND terms are determined.
  22         C.     u-blox’s Application Is Not Overbroad and No Bond Is Needed
  23         InterDigital argues that “[t]he proposed injunction is also of such extreme
  24 vagueness and overbreadth that it cannot be granted . . .” However, InterDigital’s
  25 claim that it cannot comply with the requested injunction because it does not know
  26 u-blox’s customers is frivolous. InterDigital contacted u-blox’s downstream
  27 customers concerning “products using modules acquired from u-blox.” See
  28 Opposition, Dkt. 34 at 1 (stating that InterDigital provided notifications to its

                                                -9-
                                            PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1833 Page 11 of 13




    1 licensees . . .
    2                   ) (emphasis added). In fact,                                       . See
    3 Opposition, Dkt. 34 at 6 (stating that InterDigital’s
    4
    5 (emphasis added). Mattis Decl., Exh. 15 and 16, Dkt. 34-16,17
    6                        . Thus, InterDigital’s argument that it does not know the identity
    7 of its customers who incorporate u-blox modules is not only implausible, but false.
    8         In any event, assuming arguendo u-blox’s request is overbroad, it can be
    9 appropriately narrowed. See Epona v. Cty. of Ventura, 876 F.3d 1214, n.4 (9th Cir.
  10 2017) (“To the extent the injunctive relief . . . is overbroad, the district court could
  11 and should narrow it.”) (citation omitted); World Wrestling Ent., Inc. v. Does, Case
  12 No. 15-cv-01263, 2015 WL 99690312, at *3 (N.D. Cal. Mar. 24, 2015) (limiting
  13 proposed order); Brocade Comms. Sys., Inc. v. A10 Networks, Inc., Case No. C 10-
  14 3428 PSG. (N.D. Cal., Jan. 10, 2013) (narrowing injunction “[t]o address these
  15 issues”). Finally, no bond should be required as there is no risk that InterDigital will
  16 not be paid. u-blox will pay InterDigital the royalties set by the Court and
  17 InterDigital acknowledges that u-blox is a “company with significant assets.” In any
  18 event, InterDigital’s request for a
  19                         is truly exorbitant. Indeed, as demonstrated by u-blox’s offer to
  20 InterDigital for a new license, it is multiples higher than what can reasonably be
  21 FRAND.
  22 III.     CONCLUSION
  23          For the foregoing reasons, u-blox respectfully requests that a preliminary
  24 injunction issue prohibiting InterDigital during the pendency of this action or until a
  25 FRAND rate is otherwise determined from demanding royalty payments from u-
  26 blox’s customers and downstream manufacturers based on products incorporating u-
  27 blox technology.
  28

                                                -10-
                                             PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1834 Page 12 of 13




    1 Dated: January 25, 2019     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    2
                                  By      /s/ Stephen S. Korniczky
    3                                     STEPHEN S. KORNICZKY
                                          MARTIN R. BADER
    4
                                          MATTHEW W. HOLDER
    5                                     DANIEL L. BROWN
    6                                     RYAN P. CUNNINGHAM

    7                                     Attorneys for Plaintiffs
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                          -11-
                                       PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
Case 3:19-cv-00001-CAB-BLM Document 42 Filed 01/28/19 PageID.1835 Page 13 of 13




    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document has been served on January 25, 2019, to all counsel of record
    4 who are deemed to have consented to electronic service via the Court’s CM/ECF
    5 system per Civil Local Rule 5.4. Any other counsel of record will be served by
    6 electronic mail, facsimile and/or overnight delivery.
    7        In addition, this motion will be served via personal service with the Summons
    8 and Complaint.
    9
  10                            By    /s/ Stephen S. Korniczky
                                      STEPHEN S. KORNICZKY
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             -1-
                                         PLAINTIFFS’ REPLY MPAs IN SUPPORT OF EX PARTE APPLICATION
